Citation Nr: 0816186	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  05-30 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
February 1970, including honorable service in the Republic of 
Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho, which denied the benefit sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is currently diagnosed as having PTSD due to 
corroborated in-service stressors.  


CONCLUSION OF LAW

The veteran's currently diagnosed PTSD was incurred in 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  
To the extent that there may be any deficiency of notice or 
assistance, there is no prejudice to the veteran in 
proceeding with this appeal given the favorable nature of the 
Board's decision.  Any error in the failure to provide notice 
involving the downstream elements of rating and effective 
date is harmless at this time, and can be corrected by the RO 
following the Board's decision.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The veteran contends that while in Vietnam, his unit was 
under mortar attacks.  He related that because he worked near 
the ammunition, he was always afraid that the enemy would 
fire and cause the ammunition reserves to explode.  He 
indicated that he was denied access to weapons and had no way 
of defending himself in the event of an attack.  He further 
noted that he had been exposed to injured service members.  
Although the veteran's report of his in-service stressors was 
sometimes inconsistent, he consistently reported exposure to 
continuous mortar attacks and experienced the fear of mortar 
attacks while serving in Vietnam.  The veteran is currently 
diagnosed as having PTSD related to his service in Vietnam.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
including a diagnosis of the condition in accordance with 38 
C.F.R. § 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and, 
credible supporting evidence that the claimed in-service 
stressor occurred.  The diagnosis of a mental disorder must 
conform to the DSM-IV and be supported by the findings of a 
medical examiner.  See 38 C.F.R. § 4.125(a). 

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.

During service, the veteran's military occupational specialty 
(MOS) was in excavation and he was noted to have training in 
construction and equipment operation.  The veteran is in 
receipt of the National Defense Service Medal, Vietnam 
Service Medal and the Navy Unit Commendation Ribbon.  

The veteran's enlistment examination is devoid of any 
references to a preexisting psychiatric condition.  The 
veteran's service medical records (SMRs) do indicate some 
mental health treatment.  On multiple occasions, the veteran 
sought, and was denied, hardship leave.  His father died and 
his situation at home was deteriorating.  At one point, the 
veteran accidentally shot himself.  This incident occurred 
when the veteran was found to be AWOL, and it was later 
determined that the injury did not occur within the line of 
duty.  

In November 1969, the veteran underwent a psychiatric 
evaluation following his self-inflicted gunshot wound.  He 
was noted to have been an outstanding crane operator, and 
then, his familial situation began to deteriorate.  At the 
evaluation, the veteran reported that his accidental self-
inflicted gunshot wound, was in fact, a suicide attempt and 
his mother had interrupted it.  The veteran's mental health 
was noted to be one of "extreme dejection and depression 
which is only in part due to his present situation in the 
Brig."  The psychiatrist indicated that the veteran would 
never be an effective sailor again and was diagnosed as 
having reactive depression.  In January 1970, the veteran's 
reactive depression diagnosis was confirmed.  That same 
month, the veteran's separation medical examination made no 
notation of psychiatric disability upon service discharge.  

In a March 2004 letter, the veteran's treating psychologist 
diagnosed the veteran as having chronic PTSD.  The veteran 
had reported that he was a loner while serving in Vietnam and 
consistently felt insecure as he was not assigned a weapon.  
He had advised the psychologist that he saw men "lose it" 
and shoot up the area and he even saw someone shot in the hip 
by a sniper.  The veteran related that while in Vietnam, he 
never felt secure and his area was mortared on a nightly 
basis.  He reported frequent thoughts, dreams and nightmares 
about the mortar attacks in Vietnam, as well as avoiding 
feelings and conversations regarding his time there.  He lost 
interest in activities that were once important to him.  He 
tended to feel detached from others, experienced anger 
problems, had poor concentration, and had hypervigilance.  
The psychologist indicated that the veteran's symptoms due to 
his various experiences caused him to have PTSD.  The veteran 
was given a Global Assessment of Functioning (GAF) score of 
45. 

The veteran underwent two VA inpatient PTSD treatment 
programs.  He was diagnosed as having PTSD due to his 
reported in-service stressors-primarily identified as the 
constant fear of, and exposure to, mortar attacks in Vietnam.  
The same PTSD symptoms were noted in his VA treatment records 
as he had related to his private treating psychologist.  He 
had been assessed a GAF score of 55.  

The Board notes that the veteran submitted treatise evidence 
in the form of online articles regarding the events that 
occurred in Chu Lai during his time there.

The veteran's representative argued that the veteran's 
receipt of the Navy Unit Commendation Ribbon, as well as the 
letter referencing it in the veteran's personnel file, 
evidenced his exposure to hostile fire.  The award indicates 
that it was given for exceptionally meritorious service in 
unloading, moving and storing supplies while under continuous 
exposure to attack from hostile forces.  The veteran's 
assertions that his unit sustained mortar attacks while 
moving supplies in Vietnam was confirmed by receipt of the 
Navy Unit Commendation Ribbon indicating that his unit was 
under hostile fire.  

Given the evidence as outlined above, the Board finds that 
the letter awarding the veteran the Navy Unit Commendation 
Ribbon for being continuously exposed to hostile fire from 
October 1965 to August 1965 confirms the veteran's assertions 
that his unit was consistently under mortar fire in Da Nang.  
This exposure caused the veteran to fear for his life and 
fear that more mortars were forthcoming.  This evidence 
establishes sufficient verification of his alleged personal 
exposure to stressful events during military service.  See 
Pentecost v. Principi, 16 Vet. App. 124, 128 (2002); 38 
U.S.C.A. § 1154(a).  Although the veteran's statements 
regarding his in-service stressors have sometimes been 
inconsistent, he has consistently reported a fear of, and 
exposure to, mortar attacks while serving in Vietnam.  
Further, there is evidence that the veteran was treated for a 
psychiatric condition while in service and was diagnosed as 
having reactive depression the same month as his discharge 
examination.  Thus, resolving all reasonable doubt in the 
veteran's favor, his currently diagnosed PTSD is based upon a 
corroborated stressor and service connection for PTSD is 
granted.  


ORDER

Service connection for PTSD is granted, subject to the laws 
and regulations governing the award of monetary benefits.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


